Title: To James Madison from William Pinkney, 16 January 1809
From: Pinkney, William
To: Madison, James



private
Dear Sir
London, Jany. 16th. 1809.

I had the pleasure on the 9th. Instant to receive by the B. Packet your public Letter of the 5th. of last Month & your private Letters of the 5th. & 9th, together with the printed & other papers transmitted by the same opportunity.  I have since received your public & private Letters of the 25th. of November accompanied by parcels of Newspapers &c.  The Receipt of your public & private Letters of the 9th. & 10th. of November has already been acknowledged.
I regret that you should have felt a Moments Concern on Account of the publicity accidentally given to my Letter of September last.  It cannot be of the least Importance.  I do not believe that it will injure my Standing here; but, if it should, it could only lead to my Recall; and, as a Recall under such Circumstances wd. not imply the Disapprobation of my own Government, it wd. give me no Pain; and it would, certainly, put me to no Inconvenience.  I need not say how much I value every Testimony of your Friendship & Confidence; but if (as I hope & trust) you shall have been called to the office of President, it is my most earnest Request that you will not permit that Kindness of which I have already had so many Proofs, to stand in the Way of your Views for the public Good generally, or for, what I am sure will be the same Thing, the Strength and Prosperity of your Administration.  Send me back to my Profession, with your good Wishes, whenever it shall be thought expedient, and be always assured of my sincere & unalterable Attachment.
Mr. Sawyers Communication has been published (for the first Time in England) in the Observer of yesterday, as an interesting Document.  I question much if the daily Papers will follow the Example.
I enclose a curious Extract, from the Antijacobin Review & Magazine for November last, brought to me by a Friend a few Days ago.  I have not seen the Book itself.  Burr is at Edinburgh.  The enclosed Extract of a Letter, relative to him, from one of my Friends there, may amuse you.
The late proceedings of the Legislature of Massts. surpass my worst Expectations.  Those of Congress equal my best.  The advantage in Debate is triumphantly with the Friends of the Embargo.  The only Speech sent to me in a Pamphlet (Mr. Giles’s) has been given to a leading Member of the House of Lords, together with the published Documents, the very able Report of the Commee. of the Ho. of Representatives, & the Answer of the Majority of the Massts. Members to the Legislature of that State.  I have sent a Copy of each of these to Genl. Armstrong by a very uncertain opportunity, and have distributed the Rest among Members of Parliament.  I wish you had sent me more.  Our Overture, connected with the late proceedings in Congress & the publication of the Correspondence &c has I know done much Good.
Parliament is about to assemble under most gloomy Auspices.  Our Affairs will be amply & zealously discussed.  I know not how Ministers can justify their Conduct towards us.
Enclosed is an Extract of a Letter from Mr. Maury stating another Case of a Breach of the Embargo.  I have the Honour to be, with the truest Attachment & Respect Dear Sir Your most Obedient Humble Servant,

Wm: Pinkney

